DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention Group II, claims 10-14 and 16-20 in the reply filed on 3-8-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group I, there being no allowable generic or linking claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of U.S. Patent No. 9,359,471. Although the claims at issue are not identical, they are not patentably distinct from each other because the process as claimed in claims 6-8 of the referenced patent is necessarily conducted in an assembly as claimed in claim 20 of the instant application. 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,017,605. Although the claims at issue are not identical, they are not patentably distinct from each other because the process as claimed in claims 6-8 of the referenced patent is necessarily conducted in an assembly as claimed in claim 20 of the instant application. 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-22 of U.S. Patent No. 10,696,784. Although the claims at issue are not identical, they are not patentably distinct from each other because the process as claimed in claims 6-8 of the referenced patent is necessarily conducted in an assembly as claimed in claim 20 of the instant application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-14, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2013/101682 to Dow Global Technologies, LLC, (hereinafter “Dow”).
Dow discloses a method for forming a composition, the method comprising: (i) providing a multi-functional acetoacetate ester in a first container; (ii) providing a multi-functional acrylate in a second container coupled; (iii) pneumatically pumping the multi-functional acetoacetate ester from the first container into a mix chamber; (iv) pneumatically pumping the multi-functional acrylate from the second container into the mix chamber; and (v) allowing (i) the multi-functional acetoacetate ester and (ii) the multi-functional acrylate to form a reaction product within the mix chamber.
See illustrative example 1-12, discussion of the process on, for example, 16, lines 16-33, page 17, lines 1-5. 
The step of reacting takes place in the presence of a blowing agent  and surfactants added to both the first and the second container (side A and side B).   
In some of the illustrative example, a brominated flame retardant is further added  to B side, thus the step of reacting takes place in the presence of a flame retardant.
A reaction catalyst, such as TMG, is necessarily present in the reaction mixture, thus the step of reacting takes place in the presence of a catalyst.
Dow further expressly discloses that the foams according to the invention are “useful in a variety of sealing and insulation applications.  These include, for example, building insulation such as for walls, foundations, floors and roofs; gap and crack filling and crack repair applications in buildings, masonry and other structures; vehicular cavity-filling applications, and the like.” Page 17, lines 6-10.  From the small genus of the expressly disclosed applications, the claimed step of applying the composition to a roof of a building is clearly envisaged..

The discussion of the process on, for example, 16, lines 16-33, page 17, lines 1-5 further fully anticipates the claimed assembly for forming a spray foam, the assembly comprising: (i) a first container including a multi-functional acetoacetate ester, (ii) a second container including a multi-amine or a multifunctional acrylate, and (iii) a mix chamber in fluid communication with said first chamber and said second chamber, where said multi-functional acetoacetate ester and said multi-amine or said multi- functional acrylate are pneumatically pumpable from their respective containers to said mix head.
The invention as claimed, thus, is fully anticipated by the disclosure of DOW reference. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 16, 17 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dow.
The disclosure of Dow is discussed in details above.  The reference expressly discloses that any pressure above at least 650 kPag would be suitable for pressurizing (and pumping) the respective sides ( and B.  Thus, any pressure above it, including  the claimed pumping pressures would have been obvious with reasonable expectation of success.  Moreover, pumping pressure is merely a processing parameter that governs rates of delivering respective components to the reaction chamber and thus, influencing the reaction rates and/or rates of application of foams to the surface.   Thus, optimizing those pressures would have been within the routine experimentation of an ordinary artisan to obtain desires reaction/processing conditions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ